ACCEPTED
                                                                                          03-15-00318-CR
                                                                                                11222327
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    6/20/2016 10:31:10 AM
                                                                                        JEFFREY D. KYLE

                       CAUSE NUMBER 03-15-00318-CR
                                                                                                   CLERK




                                                                        FILED IN
JAMAAL BRADLEY                               X         IN THE    COURT OF APPEALS
                                                                 3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                             X                   6/20/2016 10:31:10 AM
V.                                           X              TI-HRD DISTRICT
                                                                     JEFFREY D. KYLE
                                             X                            Clerk
THE STATE OF TEXAS                           X              STATE OF TEXAS

                    APPELLANT’S MOTION TO DISMISS APPEAL
TO THE HONORABLE THIRD COURT OF APPEALS:
         COMES NOW THE APPELLANT, JAMAAL BRADLEY, by and
through his appointed attorney of record, Paul Evans, in the above entitled

and numbered cause, and pursuant to Texas Rules of Appellate Procedure

article 42.2(a),   moves this Court to DISMISS       the appeal at bar.

         WHEREFORE, Appellant requests that, after proper notice is given to
all   parties to this appeal, the   motion be heard and this Court enter an order

dismissing this appeal.



                                                 Respectfully submitted,
                                                 Law Ofﬁce of Paul M. Evans
                                                 811 Nueces Street
                                                 Austin, Texas 78701
                                                 (512)569-1418
                                                 (512)551-1550 FAX
                                                 pau1matthewevans@hotmail.com
APPROVED AS TO FORM AND CONTENT




Attorney for Appellant



                                       2003103
BY;     ‘
            au/v\,Ca.a.j   6/ail   '




J   '
     1Bradley,Appe1la
TD # 2005200
Cofﬁeld Unit
2661 FM 2054
Tennessee Colony, TX 75884
                      CERTIFICATE OF SERVICE
   Ihereby certify that a true and correct copy of the above and foregoing
was delivered by e-service facsimile unto the office of the prosecuting
attorney for the State of Texas———the Travis County District Attorney,
mailing address P.O. Box 1748, Austin, TX, 78767, physical address 509
W. 11"‘ Street, Austin, TX, 78701—on this the Z Q day of

       l
           Mb         ,2016.



                                                   M. Evans
                                            _/s/ Paul
                                            PAUL M. EVANS

                    CERTIFICATE OF COMPLIANCE
   I   hereby certify that the present document contains 254 words,   all
contents included.

                                              M. Evans
                                      _/s/ Paul
                                            PAUL M. EVANS